 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LOUIS IVESTER PEETS,                               No. 2:18-CV-2469-KJM-DMC
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    JERRY BROWN, JR., et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. By separate order, this Court found Plaintiff alleged sufficient facts for his

19   claims related to every Defendant save for Jerry Brown to proceed past screening. The Court

20   noted this was because there were no facts that established Jerry Brown caused any of the

21   constitutional violations alleged by Plaintiff. Plaintiff’s theory of liability against Jerry Brown

22   was a far too attenuated theory of supervisory liability. Because no facts supported such a theory

23   of liability and because it does not seem Plaintiff can allege such facts, this Court recommends

24   dismissal of Jerry Brown as a defendant.

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                                  I. PLAINTIFF’S ALLEGATIONS

 2                  Plaintiff has named 15 Defendants: (1) Jerry Brown Jr., (2) Scott Kernan, (3)

 3   Kathleen Allison, (4) Roberty W. Fox, (5) Richard Townsend, (6) David Maldonado, (7) Thomas

 4   Huntley, (8) James Appleberry, (9) Christopher Tileston, (10) Daniel Cueva, (11) J. Domiguez,

 5   (12) M. Voong, (13) David Haley, (14) Maylene Boucher, (15) Paul Shleffar. Plaintiff raises four

 6   claims: (1) Defendants violated his First Amendment right to free speech by retaliating against

 7   him for complaining, ultimately chilling his speech; (2) Defendants violated his First Amendment

 8   right to free exercise of religion by attempting to force him to work on the sabbath and giving him

 9   repeated write ups for refusing to work on the sabbath; (3) Defendants violated the Religious

10   Land Use and Institutionalized Persons Act (RLUIPA) by harassing him or allowing him to be

11   harassed for exercising his religious right not to engage in work on the sabbath; (4) Defendants

12   violated his Fourteenth Amendment right to equal protection by discriminating against him on the

13   basis of his Jewish faith; (5) Defendants violated his Fourteenth Amendment right to due process

14   by issuing him write ups citing to a rule that does not exist, depriving him of fair notice, and

15   because even if the rule were corrected there would be insufficient evidence to support it.

16

17                                             II. ANALYSIS

18                  Supervisory personnel are generally not liable under § 1983 for the actions of their

19   employees. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (holding that there is no

20   respondeat superior liability under § 1983). A supervisor is only liable for the constitutional
21   violations of subordinates if the supervisor participated in or directed the violations. See id. The

22   Supreme Court has rejected the notion that a supervisory defendant can be liable based on

23   knowledge and acquiescence in a subordinate’s unconstitutional conduct because government

24   officials, regardless of their title, can only be held liable under § 1983 for his or her own conduct

25   and not the conduct of others. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Supervisory

26   personnel who implement a policy so deficient that the policy itself is a repudiation of
27   constitutional rights and the moving force behind a constitutional violation may, however, be

28   liable even where such personnel do not overtly participate in the offensive act. See Redman v.
                                                        2
 1   Cnty of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (en banc).

 2                   When a defendant holds a supervisory position, the causal link between such

 3   defendant and the claimed constitutional violation must be specifically alleged. See Fayle v.

 4   Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir.

 5   1978). Vague and conclusory allegations concerning the involvement of supervisory personnel in

 6   civil rights violations are not sufficient. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th

 7   Cir. 1982). “[A] plaintiff must plead that each Government-official defendant, through the

 8   official’s own individual actions, has violated the constitution.” Iqbal, 662 U.S. at 676.

 9                   There are no facts in the complaint indicating Jerry Brown engaged in any direct

10   activity against Plaintiff resulting in the violation of Plaintiff’s constitutional rights. Further,

11   based on the allegations in the complaint there is no indication Jerry Brown was even aware

12   Plaintiff was in prison. For these reasons, Plaintiff cannot establish Jerry Brown violated his

13   constitutional rights and any attempt at amendment would likely be futile.

14

15                                            III. CONCLUSION

16                   Based on the foregoing the undersigned recommends Plaintiff’s claims against

17   Jerry Brown be DISMISSED.

18                   These findings and recommendations are submitted to the United States District

19   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

20   after being served with these findings and recommendations, any party may file written
21   objections with the court. Responses to objections shall be filed within 14 days after service of

22   objections. Failure to file objections within the specified time may waive the right to appeal. See

23   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

24

25           Dated: October 3, 2019
                                                              ____________________________________
26                                                            DENNIS M. COTA
27                                                            UNITED STATES MAGISTRATE JUDGE

28
                                                          3
